DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This action is responsive to the amendment dated 12/1/2020.  Claims 2-21 remain pending.  The previous double-patenting rejection has been withdrawn due to applicant’s submittal of the Terminal Disclaimer dated 12/1/2020.  However, new double-patenting rejections have been made and a new 103 rejection has been made below.  This action is Non-Final.  
The indicated allowability of claims 10-21 is withdrawn in view of the newly discovered reference(s) to Toth (U.S. 2,997,057).  Rejections based on the newly cited reference(s) follow.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/1/2020 were filed after the mailing date of the Non-Final Rejection on 9/4/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 10-13 and 15-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jakubowski, Jr. et al. (U.S. 6,758,441) in view of Toth (U.S. 2,997,057).
Jakubowski discloses an aircraft store ejector system comprising: an ejection system (50, 52) configured to receive a flow of pressurized gas from a pressurized gas arrangement (20), the ejection 
Jakubowski does not appear to disclose a second valve positioned around the first valve and positioned at least partially within the one or more ejector passages, the second valve configured to control the flow of pressurized gas to the one or more ejector passages, wherein the second valve comprises a carousel configured to rotate about an axis extending through a center of the carousel, the carousel having an occluding portion, wherein the carousel is rotatable about the axis such that the occluding portion can variably obstruct the one or more ejector passages in fluid communication with the one or more ejector pistons.
Toth teaches it was known to have a valve assembly used in aircraft with first and second valves (13 and 28) with the second valve positioned around the first valve (see fig. 1) and within an equivalent fluid passage (from 8 to 9) with the second valve comprising a carousel (the wall 28) that rotates about an axis through the center (along 7-7 in fig. 1) with an occluding portion (29, 28) that can variably obstruct the one or more fluid passages (via rotation to close the ports).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of Jakubowski by having a second valve that surrounds the first valve and has an occluding wall that can control the fluid flow through the fluid passageway (the ejector passage) as taught by Toth in order to provide an similar operational capability but also add the capability of inspecting the valve without having to disassemble (see Toth col. 1, ll. 35-55).
Regarding claim 11, Jakubowski as modified further discloses wherein the body of the first valve is at least partially cylindrical (the valve details as taught above by Toth, see fig. 1 and 2 of Toth).

Regarding claim 13, Jakubowski as modified further discloses wherein the one or more ejector passages comprises a first ejector passage and a second ejector passage (see fig. 1 of Jakubowski showing ejectors passages such as 72 showing four total, passages 62 showing two total, passages 34 showing two total).
Regarding claim 15, Jakubowski as modified further discloses wherein the one or more openings of the first valve comprises a first opening and a second opening (such as an opening for the inlet being the first opening and an outlet being a second opening).
Regarding claim 16, Jakubowski as modified further discloses wherein the first opening and the second opening are aligned with one another (as shown schematically in Jakubowski and also in Toth from 8 to 9).
Regarding claim 17, Jakubowski as modified further discloses wherein the body of the first valve is spaced from the occluding portion by a gap (the details of the valve assembly as taught by Toth, see the gap 18 between body 13 and occluding portion 29 of the second valve part).
Regarding claim 18, Jakubowski as modified further discloses wherein the occluding portion comprises an obstruction wall extending around less than an entire perimeter of the body of the first valve (the details of the valve assembly as taught by Toth, see occluding portion 28 and the opening 29 such that the obstruction wall does not extend around the entire perimeter where the openings are located).
Regarding claim 19, Jakubowski as modified further discloses wherein the occluding portion comprises an annular obstruction wall having a variable height along at least a portion of a perimeter of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 

U.S. 10,358,216 Patent
Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,358,216 in view of Toth.
Claim 10 of the instant application recites an aircraft store ejector system with a pressurized gas arrangement, one or more ejector passages, one or more ejector pistons, and first and second valves, with the second valve positioned around the first valve and having a carousel with an occluding portion to variably obstruct the one or more ejector passages.
Claim 1 of the ‘216 patent similarly recites an aircraft store ejector system with a pressurized gas arrangement, one or more ejector passages, one or more ejector pistons, and first and second valves (ported cylinder valve and pitch control valve), with the second valve (pitch control valve) having a carousel with an occluding portion to variably obstruct the one or more ejector passages.
Thus, it is apparent that claim 10 of the instant application recites substantially similar limitations as that of claim 1 of the ‘216 patent except for the second valve being positioned around the first valve.
Toth teaches it was known in the art to have a first valve (13) that is encircled by a second valve (28) and aligned with a fluid path (from 8 to 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the ‘216 patent by having the second valve positioned 
Claims 11-20 of the instant application are seen to be similarly encompassed by claims 1-5 of the ‘216 patent as modified above by Toth.

U.S. 9,505,495 Patent
Claims 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,505,495 in view of Toth.
Claim 10 of the instant application recites an aircraft store ejector system with a pressurized gas arrangement, one or more ejector passages, one or more ejector pistons, and first and second valves, with the second valve positioned around the first valve and having a carousel with an occluding portion to variably obstruct the one or more ejector passages.
Claims 1 and 8 of the ‘495 patent similarly recite an aircraft store ejector system with a pressurized gas arrangement, one or more ejector passages, one or more ejector pistons, and first and second valves (ported cylinder valve and pitch control valve), with the second valve (pitch control valve) having a carousel with an occluding portion to variably obstruct the one or more ejector passages.
Thus, it is apparent that claim 10 of the instant application recites substantially similar limitations as that of claims 1 and 8 of the ‘495 patent except for the second valve being positioned around the first valve.
Toth teaches it was known in the art to have a first valve (13) that is encircled by a second valve (28) and aligned with a fluid path (from 8 to 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1 and 8 of the ‘495 patent by having the second valve positioned around the first valve as taught by Toth in order to provide an similar operational capability 
Claims 11-20 of the instant application are seen to be similarly encompassed by claims 2-7 and 9-12 of the ‘495 patent as modified above by Toth.

Response to Arguments
Upon further consideration a new grounds of rejection has been made for claims 10-20.  The indicated allowability of claims 10-20 is withdrawn in view of the Double Patenting Rejections made above.  The indicated allowability of claims 10-13 and 15-20 is withdrawn in view of the 103 Rejection made above.  The indicated allowability of claim 21 is withdrawn.  Claim 21 is now objected to.  

Allowable Subject Matter
Claims 2-9 are allowed.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753